                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


CARDINAL HEALTH 110, LLC,

                      Plaintiff,

-v-                                                         Case No.: 2:18-cv-1131
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Jolson
ALLIED PHARMACY PARTNERS,
LLC, and CHRISTOPHER MEYER,

                      Defendants.

                                            ORDER

       On March 4, 2019, Defendant Christopher Michael Meyer filed a Motion to Stay the Case

due to his filing a Chapter 7 bankruptcy action in the United States Bankruptcy Court for the

Northern District of Alabama on February 27, 2019, Case No. 19-00760. (Doc. 17).

       Accordingly, this matter is hereby STAYED as to Defendant Christopher Michael Meyer

only pursuant to Section 362(a) of the Bankruptcy Act, 11 U.S.C. § 362(a). The parties shall notify

the Court immediately upon resolution of the bankruptcy proceedings so that this action may

proceed against Defendant Meyer.


               IT IS SO ORDERED.

                                                     /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
